Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 12/22/2021 for application number 16/714,244. Claims 1, 7, 14, and 28 have been amended. Claims 2-6, 8-13, 17-27, and 29-46 are cancelled. Claims 47-54 are new. Claims 1, 7, 14-16, 28 and 47-54 are pending.

Reason for Allowance
Claims 1, 7, 14-16, 28 and 47-54 are allowed. The following is an examiner's statement of reasons for allowance.
The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Samsung et al. (3GPP TSG-RAN WG1 NR-AH3, Nagoya, Japan, 18th – 21st  September 2017, R1-1716901; hereinafter “NPL1”) 
Samsung (3GPP TSG RAN WG1 #82bis, Malmo, Sweden, October 5 – 9, 2015, R1-155446; hereinafter “NPL2”)
Samsung et al. (3GPP TSG RAN WG1 Meeting #90, Prague, P.R. Czechia, 21st  – 25th  August 2017, R1-1715288; hereinafter “NPL3”) 
Kim et al. (US 2014/0044083 A1) 
Zhang et al. (US 2016/0149629 A1)
Zhang et al. (US 2012/0327785 A1) 
Damnjanovic et al. (US 20120039252 A1)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“determining, by the terminal device based on reference information comprised in the RRC signaling, a threshold of a quantity of modulation symbols for carrying channel state information (CSI) of a bandwidth part (BWP) on a physical uplink shared channel (PUSCH);
 determining, by the terminal device, whether a quantity of modulation symbols for carrying the determined CSI is greater than the threshold; and in response to determining that the quantity of modulation symbols for carrying the determined CSI is greater than the threshold, sending, by the terminal device, a portion of the plurality of PMIs to the network device.”
In contrast, the closest prior art, NPL1 discloses a data transmission method, comprising: receiving, by a terminal device, radio resource control (RRC) signaling from a network device; determining, by the terminal device based on reference information comprised in the RRC signaling, a PRG size for carrying channel state information (CSI) on a physical uplink shared channel (PUSCH) (Slide 5, 11), wherein the determined CSI comprises a plurality of pre-coding matrix indicators (PMIs) corresponding to a plurality of subbands of the BWP (Slide 9); and determining, by the terminal device, CSI configured by the network device to be reported for the BWP (Slide 9). However, as argued persuasively by the applicant, NPL1 does not teach or to suggest a threshold of a quantity of modulation symbols for carrying CSI, let alone a CSI of a BWP on a PUSCH, as recited in amended claim 1.
NPL2 discloses determining, by the terminal device based on reference information comprised in the RRC signaling, a maximum threshold of a payload size for carrying channel state information (CSI), and in response to determining that the payload size for carrying the determined CSI is greater than the threshold, sending, by the terminal device, a 
Thus, a combination of NPL1 and NPL2 fails to disclose the above combination of claimed features. Other prior art of record documents also do not disclose these claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 7, 14, and 28 mutatis mutandis.  Accordingly, claims 1, 7, 14-16, 28 and 47-54 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571) 270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471